Case: 15-12171   Date Filed: 10/02/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12171
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 9:14-cr-80196-DTKH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DAGO NOEL MEJIA-ANDRADE,
a.k.a. Richard Noel,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 2, 2015)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 15-12171        Date Filed: 10/02/2015        Page: 2 of 3


       Dago Noel Mejia-Andrade, who pled guilty to violating 8 U.S.C. § 1326(a)

by illegally reentering the United States after deportation, appeals his 12-month-

and-1-day sentence. On appeal, Mejia-Andrade argues that his sentence is

substantively unreasonable because the district court imposed a five-month upward

variance from the guideline range of one to seven months based upon an improper

weighing of Mejia-Andrade’s criminal and immigration history. After review,1 we

affirm.

       During Mejia-Andrade’s sentencing, the district court considered and

discussed the § 3553(a) factors, including the nature and circumstances of Mejia-

Andrade’s offense, Mejia-Andrade’s history and characteristics, the need for a

sentence that provides deterrence and protects the public, the kinds of sentences

available, the applicable guideline range, pertinent policy, and the need to avoid

unwarranted sentencing disparities. See 18 U.S.C. § 3553(a). The district court

need do no more than weigh the § 3553(a) factors, consider the defendant’s

argument at sentencing, and apply its discretion to impose a reasonable sentence.

United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007) (explaining that the

       1
         We review the reasonableness of a sentence under a deferential abuse of discretion
standard. Gall v. United States, 552 U.S. 38, 41 (2007). The party who challenges the sentence
bears the burden to show that the sentence is unreasonable in light of the record and the
§ 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). A court may
abuse its discretion if it: (1) fails to consider relevant factors that were due significant weight;
(2) gives an improper or irrelevant factor significant weight; or (3) commits a clear error of
judgment by balancing the proper factors unreasonably. United States v. Irey, 612 F.3d 1160,
1189 (11th Cir. 2010) (en banc). We assess substantive reasonableness in light of the totality of
the circumstances and the § 3553(a) factors. Gall, 552 U.S. at 51.
                                                  2
                  Case: 15-12171   Date Filed: 10/02/2015   Page: 3 of 3


weight to be accorded to the § 3552(a) factors is committed to the sound discretion

of the district court); see also United States v. Garza-Mendez, 735 F.3d 1284, 1290

(11th Cir. 2013), cert. denied, 135 S. Ct. 54 (2014) (holding that the district court

need not discuss each factor expressly).

       After consideration, the district court concluded that Mejia-Andrade’s

criminal history and multiple illegal entries into the United States merited an

upward variance sufficient to deter Mejia-Andrade and “get [his] attention that

[illegal reentry after deportation] really is serious.” While we require that a district

court provide a “sufficiently compelling” explanation for an upward variance from

the guideline range, we must give due deference to the district court’s decision that

the § 3553(a) factors justify the variance. Gall, 552 U.S at 50, 51. As this Court

stated in Irey:

       We may not—it bears repeating—set aside a sentence merely because
       we would have decided that another one is more appropriate. A
       district court’s sentence need not be the most appropriate one, it need
       only be a reasonable one. We may set aside a sentence only if we
       determine, after giving a full measure of deference to the sentencing
       judge, that the sentence imposed truly is unreasonable.
612 F.3d at 1191 (citations and footnote omitted). Giving a full measure of

deference to the judgment of the district court, we cannot say that Mejia-Andrade’s

sentence is truly unreasonable.

       AFFIRMED.



                                           3